Exhibit 10.1

 

EXECUTION VERSION

 

FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT,
dated as of October 25, 2012 (this “Amendment”), modifies that certain Second
Amended and Restated Loan and Security Agreement, dated as of March 21, 2011 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Loan and Security Agreement”), among
THE BON-TON DEPARTMENT STORES, INC., a Pennsylvania corporation (“Bon-Ton”), THE
ELDER-BEERMAN STORES CORP., an Ohio corporation (“Elder-Beerman”), CARSON PIRIE
SCOTT II, INC., a Mississippi corporation (“CPS II”), BON-TON
DISTRIBUTION, INC., an Illinois corporation (“Distribution”), MCRIL, LLC, a
Virginia limited liability company (“McRIL”), THE BON-TON STORES OF
LANCASTER, INC., a Pennsylvania corporation (“Lancaster” and, together with
Bon-Ton, Elder-Beerman, CPS II, Distribution, McRIL and any other person from
time to time a borrower thereunder, collectively, the “Borrowers”), each of the
other Obligors party thereto, the financial institutions party thereto from time
to time as lenders (collectively, the “Lenders”), BANK OF AMERICA, N.A., a
national banking association (“Bank of America”), as agent for the Lenders (in
such capacity, the “Agent”), Bank of America and GENERAL ELECTRIC CAPITAL
CORPORATION (“GE Capital”), acting as co-collateral Agents (in such capacity,
the “Co-Collateral Agents”), and the other parties thereto.  Capitalized terms
used herein and not defined shall have the meaning assigned to such terms in the
Loan and Security Agreement.

 

W I T N E S S E T H:

 

A.                                    The Borrowers have requested that the
Agent and the Lenders agree to amend certain of the terms and provisions of the
Loan and Security Agreement, as specifically set forth in this Amendment; and

 

B.                                    The undersigned Lenders and the Agent are
prepared to amend the Loan and Security Agreement on the terms, subject to the
conditions and in reliance on the representations set forth herein.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

 

Section 1.                                           Amendments to Loan and
Security Agreement.

 

(a)                                 Section 1.1 (Definitions) of the Loan and
Security Agreement is hereby amended by restating the definition of “Applicable
Margin” in its entirety as follows:

 

Applicable Margin - with respect to any Type of Loan, the margin set forth
below, as determined by the average daily Availability Percentage during the
Fiscal Quarter most recently then ended:

 

--------------------------------------------------------------------------------


 

Level

 

Availability
Percentage

 

LIBOR
Tranche A
Revolver
Loans

 

LIBOR
Tranche A-1
Revolver
Loans

 

Base Rate
Tranche A
Revolver
Loans

 

Base Rate
Tranche A-1
Revolver
Loans

 

I

 

Greater than 60%

 

2.00

%

3.75

%

1.00

%

2.75

%

II

 

Less than or equal to 60% and greater than 30%

 

2.25

%

4.00

%

1.25

%

3.00

%

III

 

Less than or equal to 30%

 

2.50

%

4.25

%

1.50

%

3.25

%

 

The margins shall be subject to increase or decrease on a quarterly basis.  Not
more than ten (10) Business Days after the first day of each Fiscal Quarter,
Agent shall determine the Applicable Margin for such Fiscal Quarter (which shall
be effective as of the first Business Day of such Fiscal Quarter) based on the
average daily Availability Percentage for the prior Fiscal Quarter.

 

(b)                                 Section 1.1 (Definitions) of the Loan and
Security Agreement is hereby amended by restating the following definitions
contained therein in their entirety:

 

Tranche A Borrowing Base - on any date of determination, an amount equal to the
lesser of (a) the aggregate amount of Tranche A Revolver Commitments on such
date and (b) the sum of (i) the Tranche A Inventory Formula Amount on such date,
plus (ii) the Tranche A Real Estate Availability Amount on such date, plus (iii)
Tranche A Credit Card Receivables Amount on such date, plus (iv) the Tranche A
Check Receivables Amount on such date, minus (v) the Availability Reserve on
such date.

 

Tranche A-1 Borrowing Base - on any date of determination, an amount equal to
the lesser of (a) the aggregate amount of the Tranche A-1 Revolver Commitments
on such date and (b) the sum of (i) the Tranche A-1 Inventory Formula Amount on
such date, plus (ii) the Tranche A-1 Real Estate Amount on such date, plus
(iii) the Tranche A-1 Credit Card Receivables Amount on such date, plus (iv) the
Tranche A-1 Check Receivables Amount on such date, minus (v) the Availability
Reserve on such date (to the extent not already deducted in the Tranche A
Borrowing Base).

 

Tranche A-1 Inventory Advance Percentage - (a) at all times prior to
December 31, 2013, 15%, (b) from and after December 31, 2013 through and
including December 30, 2014, 12.50%, and (c) from and after December 31, 2014
and at all times thereafter, 10.00%.  If any date on which the Tranche A-1
Inventory Advance Percentage is to be adjusted is not a Business Day, then the
Tranche A-1 Inventory Advance Percentage shall be adjusted on the Business Day
next succeeding such day.

 

2

--------------------------------------------------------------------------------


 

(c)                                  The defined term “Tranche A-1 Revolver
Commitment” set forth in Section 1.1 (Definitions) of the Loan and Security
Agreement is hereby amended by deleting the final sentence therefrom and
replacing it with the following sentence:  “On the Amendment Closing Date, the
Tranche A-1 Revolver Commitments are $100,000,000.”.

 

(d)                                 The defined term “Tranche A Fixed Asset
Availability Amount” set forth in Section 1.1 (Definitions) of the Loan and
Security Agreement is hereby deleted in its entirety and replaced by the
following new definition in the appropriate alphabetical order:

 

Tranche A Real Estate Availability Amount - on any date of determination, the
lesser of (x) $65,000,000 minus the Tranche A-1 Real Estate Amount on such date
and (y) Tranche A Real Estate Amount on such date.

 

For the avoidance of doubt, any reference to the defined term “Tranche A Fixed
Asset Availability Amount” in the Loan and Security Agreement or any other Loan
Document shall be replaced by the defined term “Tranche A Real Estate
Availability Amount”.

 

(e)                                  Section 1.01 (Definitions) of the Loan and
Security Agreement is hereby amended by inserting the following new definitions
in the appropriate alphabetical order:

 

Amendment Closing Date - October 25, 2012.

 

Check Processor - any Person, reasonably acceptable to the Agent, that acts as a
processor that converts checks accepted by a Borrower into electronic receipts
directed to a designated account of such Borrower.

 

Check Receivables - collectively, all present and future rights of a Borrower to
payment from any Check Processor arising from sales of goods or rendition of
services to customers who have purchased such goods or services using a check.

 

Eligible Check Receivables - at the time of any determination thereof, each
Check Receivable that satisfies the following criteria at the time of creation
and continues to meet the same at the time of such determination: such Check
Receivable has been earned by performance and represents the bona fide amounts
due to a Borrower from a Check Processor, and originated in the ordinary course
of business of such Borrower.  Without limiting the foregoing, to qualify as an
Eligible Check Receivable, the related Account or Payment Intangible shall
indicate no Person other than a Borrower as payee or remittance party.  In
determining the amount to be so included, the face amount of the related Account
or Payment Intangible shall be reduced by, without duplication, to the extent
not reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that a Borrower may be obligated to rebate to a customer or a Check Processor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash

 

3

--------------------------------------------------------------------------------


 

received in respect of such Account or Payment Intangible but not yet applied by
the Obligors to reduce the amount of such Check Receivable.  Any Check
Receivables meeting the foregoing criteria shall be deemed Eligible Check
Receivables but only as long as such Check Receivable is not included within any
of the following categories, in which case such Check Receivable shall not
constitute an Eligible Check Receivable:

 

(a) Check Receivables which do not constitute an “Account” or “Payment
Intangible” (each, as defined in the UCC);

 

(b) Check Receivables due from Check Processors that have been outstanding for
more than five (5) Business Days from the date of acceptance of the underlying
checks at the point of sale;

 

(c) Check Receivables that are not denominated in U.S. dollars;

 

(d) Check Receivables with respect to which the Borrowers do not have good,
valid and marketable title thereto;

 

(e) Check Receivables due from Check Processors that (i) are not subject to a
first priority (other than Permitted Liens permitted pursuant to any of clauses
(c), (d), (f), (o), (t), (u), (w) or (x) of such definition and entitled to
priority under Applicable Law) perfected security interest in favor of Agent for
the benefit of the Secured Parties or (ii) are subject to any Liens except for
(x) Liens in favor of the Agent and (y) Liens permitted pursuant to clauses
(c) through (x) of Section 10.2.2, so long as such Liens (other than Permitted
Liens entitled to priority under Applicable Law) are junior to the Liens granted
to Agent;

 

(f) Check Receivables due from Check Processors which are disputed between a
Borrower and a Check Processor, or with respect to which a claim, counterclaim,
offset or chargeback has been asserted, by the related Check Processor (but only
to the extent of such dispute, claim, counterclaim, offset or chargeback);

 

(g) Check Receivables due from Check Processors as to which the Check Processor
has the right under certain circumstances to require the Borrowers to repurchase
such Accounts from such Check Processor;

 

(h) Except as otherwise approved by Agent, Check Receivables due from Check
Processors as to which the Agent has not received a notification (which shall be
in form and substance reasonably satisfactory to the Agent and provide, among
other things, that the Check Processor agrees to make payment therefor into a
designated account);

 

(i) Check Receivables due from a Check Processor of the applicable check which
is the subject of any proceeding under any debtor relief law;

 

4

--------------------------------------------------------------------------------


 

(j) Check Receivables which are not a valid, legally enforceable obligation of
the applicable Check Processor with respect thereto;

 

(k) Check Receivables which are evidenced by “chattel paper” or an “instrument”
of any kind (which for the avoidance of doubt shall not include the underlying
checks themselves) unless such “chattel paper” or “instrument” is in the
possession of Agent, and to the extent necessary or appropriate as reasonably
determined by the Agent, endorsed to Agent; or

 

(l)                                     Check Receivables due from Check
Processors which Agent determines, in its reasonable credit judgment, to be
unlikely to be collected.

 

Notwithstanding the above, Agent reserves the right, at any time and from time
to time after the Amendment Closing Date, to adjust the criteria set forth
above, to establish new criteria and to adjust the applicable advance rate with
respect to Eligible Check Receivables, in its reasonable credit judgment,
subject to the approval of the Supermajority Lenders in the case of adjustments
of criteria or establishment of new criteria which have the effect of making
more credit available or subject to the approval of all Lenders (except
Defaulting Lenders as provided in Section 4.2) in the case of changes in the
applicable advance rates which have the effect of making more credit available.

 

Tranche A Check Receivables Amount means, on any date, an amount equal to 90% of
the book value of Eligible Check Receivables on such date.

 

Tranche A-1 Check Receivables Amount - on any date of determination, 5% of the
book value of Eligible Check Receivables on such date.

 

Tranche A-1 Credit Card Receivables Amount - on any date of determination, 5% of
the book value of Eligible Credit Card Accounts on such date.

 

(f)                                   Section 14.1.1 (Amendment) to the Loan and
Security Agreement is hereby amended by:

 

i.      deleting paragraph (d) therein and substituting the following new
paragraph (d) in lieu thereof:

 

“      (d)                                 (i) without the prior written consent
of the Supermajority Lenders, no modification shall be effective that would
(A) amend the definition of Tranche A Borrowing Base (or the defined terms used,
directly or indirectly, in such definition), in each case, in a manner that
would result in more credit being made available or (B) amend the definition of
Supermajority Lenders and (ii) without the prior written consent of each of the
Tranche A-1 Lenders, no modification shall be effective that would (A) amend the
definition of

 

5

--------------------------------------------------------------------------------


 

Tranche A-1 Borrowing Base (or the defined terms used, directly or indirectly,
in such definition), in each case, in a manner that would result in more credit
being made available or (B) amend the definition of Tranche A-1 Lenders; and”

 

ii.   inserting the following new text at the end of paragraph (e) thereof:

 

“(other than an advance rate set forth in the definition of Tranche A-1
Borrowing Base (or set forth in any defined term used, directly or indirectly,
in such definition), which shall require, in each case, the consent of each of
the Tranche A-1 Lenders)”

 

(g)                                  Schedule 1.1(a) (Commitments of Lenders) to
the Loan and Security Agreement is hereby deleted and replaced in its entirety
by Schedule 1.1(a) hereto.

 

Section 2.                                           Conditions Precedent.  This
Amendment shall become effective as of the date first written above (the
“Amendment Closing Date”) upon the satisfaction of the following conditions
precedent:

 

(a)                                 This Amendment shall have been duly executed
and delivered to the Agent by each of the Borrowers, the Guarantors, the Agent
and each of the Lenders.

 

(b)                                 The Agent shall have received a Borrowing
Base Certificate dated as of the Amendment Closing Date, in form and substance
reasonably satisfactory to it and providing a determination of the Tranche A
Borrowing Base and the Tranche A-1 Borrowing Base after giving effect to this
Amendment, and the Agent shall be satisfied that, both before and after giving
effect to all extensions of credit outstanding or to be made on the Amendment
Closing Date, Excess Availability under the Loan and Security Agreement, as
amended by this Amendment, shall not be less than $250,000,000.

 

(c)                                  The Agent and the Lenders shall be
satisfied that the Security Documents remain effective to create in favor of the
Agent a legal, valid and enforceable first priority (subject only to Permitted
Liens entitled to priority under Applicable Law) perfected security interest in
and Lien upon the Collateral.

 

(d)                                 The Agent shall have received a certificate
of a duly authorized officer of each Obligor (with such certification to be in
such Person’s capacity as an officer of such Obligor and not in such Person’s
individual capacity), (i) certifying (x) that such Obligor’s Organic Documents
certified by such Obligor to the Agent on the Closing Date remain in full force
and effect, without amendment (or, if such Organic Documents have been amended,
attaching copies thereof, certified by the Secretary of State or another
official of such Obligor’s jurisdiction of organization), and (y) that an
attached copy of resolutions authorizing execution and delivery of the Amendment
is true and complete, and that such resolutions are in full force and effect,
were duly adopted, have not been amended, modified or revoked, and constitute
all resolutions adopted with respect to this Amendment, and (ii) attaching good
standing or subsistence certificates, as applicable, for such Obligor, issued by
the Secretary of State or other appropriate official of such Obligor’s
jurisdiction of organization.

 

6

--------------------------------------------------------------------------------


 

(e)                                  The Agent shall have received a written
opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP, on behalf of the
Borrowers and each of the Guarantors, as well as any relevant local counsel to
Obligors (it being understood that no local counsel opinion shall be required
for The Bon-Ton Giftco, Inc.), in form and substance reasonably satisfactory to
the Agent and each of the Lenders (including an opinion regarding the absence of
any conflict between the Loan and Security Agreement as amended hereby and the
Mortgage Loan Debt and the Senior Note Debt), it being understood that the
Borrowers and the Guarantors shall not be required to deliver any enforceability
opinions with respect to the Mortgages.

 

(f)                                   The Borrowers shall have paid (i) to the
Agent all fees that are due and payable on the Amendment Closing Date and
(ii) to such other Person(s) as are entitled thereto, all reasonable and
documented fees and out-of-pocket expenses to be paid to the Agent and Lenders
on the Amendment Closing Date (including, without limitation, all reasonable and
documented fees, out-of-pocket charges and disbursements of counsel to the
Agent), accounting, appraisal, consulting and other reasonable and documented
fees and out-of-pocket expenses to the extent invoiced prior to or on the
Amendment Closing Date.

 

(g)                                  Both immediately before, and immediately
after giving effect to this Amendment and transactions hereunder, including all
extensions of credit to be made on the Amendment Closing Date, (i) no Default or
Event of Default shall exist and (ii) the representations and warranties set
forth in Section 9 of the Loan and Security Agreement shall be true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to the extent that any representation or warranty is already
qualified or modified by materiality in the text thereof) as of the Amendment
Closing Date, as though made on and as of such date (except to the extent that
such representation or warranty relates to an earlier date or period, in which
case as of such earlier date or period).

 

(h)                                 The Agent shall have received a detailed
monthly availability forecast prepared by management of the Borrowers, in a
format substantially similar to that contained in the Borrowing Base
Certificate, for the period beginning on the Amendment Closing Date and ending
on January 31, 2014.

 

Section 3.                                           Covenant of the Borrowers. 
To the extent not delivered on or prior to the Amendment Closing Date, each of
the Obligors hereby agrees to use commercially reasonable efforts to deliver,
and to cause each Subsidiary to deliver, to Agent title reports and title
insurance date-down endorsements and, to the extent applicable, me-too
endorsements reasonably satisfactory to the Agent evidencing that the Mortgages
remain effective to create in favor of the Agent a legal, valid and enforceable
first priority (subject only to Permitted Liens entitled to priority under
Applicable Law) perfected security interest in and Lien upon the Collateral
encumbered thereby (it being understood that, to the extent any such title
reports, title insurance date-down endorsements and me-too endorsements relating
to any Mortgage are not delivered within thirty days after the Amendment Closing
Date, the Agent may, in the reasonable exercise of its credit judgment, deem the
Real Estate encumbered by such Mortgage not to be Eligible Real Estate and
otherwise exclude the Collateral encumbered by such Mortgage from the Tranche A
Borrowing Base or Tranche A-1 Borrowing Base, as applicable).

 

7

--------------------------------------------------------------------------------


 

Section 4.                                           Survival of Representations
and Warranties.  All representations and warranties made in this Amendment or in
any other Loan Document shall survive the execution and delivery of this
Amendment.  Such representations and warranties have been or will be relied upon
by the Agent and each Lender, regardless of any investigation made by the Agent
or any Lender or on their behalf and notwithstanding that the Agent or any
Lender may have had notice or knowledge of any Default at the time of any
extension of credit under the Loan and Security Agreement, and shall continue in
full force and effect as long as any Loan or any other Obligation under the Loan
and Security Agreement or any other Loan Document shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.

 

Section 5.                                           Amendment as Loan
Document.  This Amendment constitutes a “Loan Document” under the Loan and
Security Agreement.

 

Section 6.                                           Amendment of Loan and
Security Agreement.  On the Amendment Closing Date, this Amendment shall amend
the Loan and Security Agreement.  On the Amendment Closing Date, the rights and
obligations of the parties evidenced by the Loan and Security Agreement shall be
evidenced by the Loan and Security Agreement, as amended by this Amendment, and
the other Loan Documents, and the grant of security interest in the Collateral
by the relevant Obligors under the Loan and Security Agreement and the other
Loan Documents shall continue under but as amended by this Amendment, and shall
not in any event be terminated, extinguished or annulled but shall hereafter be
governed by the Loan and Security Agreement, as amended by this Amendment, and
the other Loan Documents.  All references to the Loan and Security Agreement in
any Loan Document or other document or instrument delivered in connection
therewith shall be deemed to refer to the Loan and Security Agreement as amended
by this Amendment.  Nothing contained herein shall be construed as a novation of
the Obligations outstanding under and as defined in the Loan and Security
Agreement, which shall remain in full force and effect, except as modified
hereby.

 

Section 7.                                           Governing Law.  THIS
AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION,
NEW YORK GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402 (BUT GIVING EFFECT
TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

 

Section 8.                                           Execution.  This Amendment
may be executed in counterparts, each of which taken together shall constitute
one instrument.  This Amendment may be executed and delivered by facsimile or
electronic transmission (including .pdf file), and they shall have the same
force and effect as manually signed originals.  The Agent may require
confirmation by a manually-signed original, but failure to request or deliver
same shall not limit the effectiveness or any facsimile or electronic
transmission signature.

 

Section 9.                                           Limited Effect.  This
Amendment relates only to the specific matters expressly covered herein, shall
not be considered to be an amendment or waiver of any rights or remedies that
the Agent or any Lender may have under the Loan and Security Agreement, under
any other Loan Document (except as expressly set forth herein) or under
Applicable Law, and shall not be considered to create a course of dealing or to
otherwise obligate in any respect the Agent or any Lender to execute similar or
other amendments or

 

8

--------------------------------------------------------------------------------


 

waivers or grant any amendments or waivers under the same or similar or other
circumstances in the future.

 

Section 10.                                    Ratification by Guarantors.  Each
of the Guarantors acknowledges that its consent to this Amendment is not
required, but each of the undersigned nevertheless does hereby agree and consent
to this Amendment and to the documents and agreements referred to herein.  Each
of the Guarantors agrees and acknowledges that (i) notwithstanding the
effectiveness of this Amendment, such Guarantor’s Guaranty shall remain in full
force and effect without modification thereto and (ii) nothing herein shall in
any way limit any of the terms or provisions of such Guarantor’s Guaranty or any
other Loan Document executed by such Guarantor (as the same may be amended from
time to time), all of which are hereby ratified, confirmed and affirmed in all
respects.  Each of the Guarantors hereby agrees and acknowledges that no other
agreement, instrument, consent or document shall be required to give effect to
this Section 10.  Each of the Guarantors hereby further acknowledges that the
Borrowers, the Agent and any Lender may from time to time enter into any further
amendments, modifications, terminations and/or amendments of any provisions of
the Loan Documents without notice to or consent from such Guarantor and without
affecting the validity or enforceability of such Guarantor’s Guaranty or giving
rise to any reduction, limitation, impairment, discharge or termination of such
Guarantor’s Guaranty.

 

Section 11.                                    Reaffirmation of Grant of
Security Interests, Etc.  Each Obligor hereby reaffirms its grant to Agent, for
the benefit of Secured Parties, of a continuing security interest in and Lien
upon the personal and fixture property, assets and rights of such Obligor of
every kind and nature, whether now owned or hereafter acquired or arising, and
wherever located, all as provided in the Loan and Security Agreement and in the
other Loan Documents, and each Obligor reaffirms that the Obligations are and
shall continue to be secured by the continuing security interest and Lien
granted by such Obligor to the Agent, for the benefit of Secured Parties,
pursuant to the Loan and Security Agreement and the other Loan Documents.

 

[Remainder of page intentionally left blank.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Second Amended and Restated Loan and Security Agreement to be executed and
delivered as of the date first above written.

 

 

BORROWERS:

 

 

 

THE BON-TON DEPARTMENT STORES, INC.

 

 

 

 

 

 

 

By:

/s/ Keith E. Plowman

 

Name:

Keith E. Plowman

 

Title:

Vice President and Chief Financial Officer

 

 

 

THE ELDER-BEERMAN STORES CORP.

 

 

 

 

 

 

 

By:

/s/ Keith E. Plowman

 

Name:

Keith E. Plowman

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

CARSON-PIRIE SCOTT II, INC.

 

 

 

 

 

 

 

By:

/s/ Keith E. Plowman

 

Name:

Keith E. Plowman

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

BON-TON DISTRIBUTION, INC.

 

 

 

 

 

 

 

By:

/s/ Keith E. Plowman

 

Name:

Keith E. Plowman

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

MCRIL, LLC

 

 

 

 

 

 

 

By:

/s/ Keith E. Plowman

 

Name:

Keith E. Plowman

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

THE BON-TON STORES OF LANCASTER, INC.

 

 

 

 

 

 

 

By:

/s/ Keith E. Plowman

 

Name:

Keith E. Plowman

 

Title:

Executive Vice President and Chief Financial Officer

 

Bon-Ton — First Amendment to Second Amended and Restated Loan and Security
Agreement

 

--------------------------------------------------------------------------------


 

The following Persons are signatories to this First Amendment to Second Amended
and Restated Loan and Security Agreement in their capacity as Obligors and not
as Borrowers:

 

 

THE BON-TON STORES, INC.

 

 

 

 

 

 

 

By:

/s/ Keith E. Plowman

 

Name:

Keith E. Plowman

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

THE BON-TON GIFTCO, INC.

 

 

 

 

 

 

 

By:

/s/ J. Gregory Yawman

 

Name:

J. Gregory Yawman

 

Title:

Vice President — General Counsel & Secretary

 

Bon-Ton — First Amendment to Second Amended and Restated Loan and Security
Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Agent and as Co-Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Andrew Cerussi

 

Name:

Andrew Cerussi

 

Title:

Director

 

Bon-Ton — First Amendment to Second Amended and Restated Loan and Security
Agreement

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as a Co-Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Charles D. Chiodo

 

Name:

Charles D. Chiodo

 

Title:

Duly Authorized Signatory

 

Bon-Ton — First Amendment to Second Amended and Restated Loan and Security
Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Andrew Cerussi

 

Name:

Andrew Cerussi

 

Title:

Director

 

Bon-Ton — First Amendment to Second Amended and Restated Loan and Security
Agreement

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE LEVERAGE FINANCE CORP., as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael S. Burns

 

Name:

Michael S. Burns

 

Title:

Sr. Vice Pres

 

Bon-Ton — First Amendment to Second Amended and Restated Loan and Security
Agreement

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF PENNSYLVANIA,

 

as a Lender and Co-Documentation Agent

 

 

 

 

 

 

 

By:

/s/ Don Cmar

 

Name:

Don Cmar

 

Title:

Vice President

 

Bon-Ton — First Amendment to Second Amended and Restated Loan and Security
Agreement

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Charles D. Chiodo

 

Name:

Charles D. Chiodo

 

TITLE:

DULY AUTHORIZED SIGNATORY

 

 

 

Bon-Ton — First Amendment to Second Amended and Restated Loan and Security
Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Robert T. Orzechowski

 

Name:

Robert T. Orzechowski

 

Title:

Vice President

 

Bon-Ton — First Amendment to Second Amended and Restated Loan and Security
Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Lynn A. Trapanese

 

Name:

Lynn A. Trapanese

 

Title:

Director

 

Bon-Ton — First Amendment to Second Amended and Restated Loan and Security
Agreement

 

--------------------------------------------------------------------------------


 

 

T.D. BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Jang Kim

 

Name:

Jang Kim

 

Title:

Vice President

 

Bon-Ton — First Amendment to Second Amended and Restated Loan and Security
Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Lisa N. Freeman

 

Name:

Lisa N. Freeman

 

Title:

Senior Vice President

 

 

 

 

 

Address:

100 Pearl Street, EX-CT-P14

 

 

14th Floor

 

 

Hartford, CT 06103

 

Bon-Ton — First Amendment to Second Amended and Restated Loan and Security
Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Connie Liu

 

Name:

Connie Liu

 

Title:

Vice President

 

Bon-Ton — First Amendment to Second Amended and Restated Loan and Security
Agreement

 

--------------------------------------------------------------------------------


 

Schedule 1.1(a)

 

Commitments of Lenders*

 

 

 

Tranche A Revolver
Commitments

 

Tranche A-1 Revolver
Commitments

 

Total

 

$

575,000,000

 

$

100,000,000

 

 

--------------------------------------------------------------------------------

* The name of each Lender and the allocation of Commitments have been provided
to the Agent on the Amendment Closing Date.

 

1

--------------------------------------------------------------------------------